Evans, Judge.
The notice of appeal was filed on October 15, 1971. Within 30 days thereafter the appellant must cause the transcript to be filed unless an extension of time has been granted by the trial judge under the Appellate Practice Act, § 6 (Code Ann. § 6-804; Ga. L. 1965, p. 18, et seq.). The transcript was not filed in the lower court until January 20,1972, and the record does not disclose any extension of time. Counsel for the appellant insists that the recent amendment of our Rule 11, adding subsection c, thereto, which states that unless the opposing party objects to the failure of the appellant to comply with the provisions of the Appellate Practice Act relating to the filing of the transcript in the trial court prior to transmittal, the appellee has waived the failure of the appellant to comply. This addition to our rule was adopted March 2,1972. The record and transcript were filed in this court on January 24,1972, hence the appellee could not have waived any right to object in this court as this rule was not even in existence at that time. See in this connection Abel v. J. H. Harvey Co., 126 Ga. App. 115.

Appeal dismissed.


Bell, C. J., and Stolz, J., concur.

Argued April 3, 1972—
Decided May 3, 1972—
Rehearing denied May 25, 1972.
Olin Rambo, Paul T. O’Connor, for appellant.
Powell, Goldstein, Frazer & Murphy, Robert W. Patrick, Jerry B. Blackstock, for appellees.